Citation Nr: 1408884	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-36 365	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran requested a hearing before the Board in a September 2009 substantive appeal.  A videoconference hearing was scheduled in May 2012.  The Veteran did not report to the hearing.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for hepatitis C.  He contends that he contracted hepatitis C during service.  Specifically, the Veteran believes that he became infected from the use of inoculation guns that were not sterilized during his immunization shots when he was stationed in Germany.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In regard to service connection claims pertaining to hepatitis C, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter sets forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

The service treatment records do not reference hepatitis C or treatment for any liver problems.  An immunization record is included, which lists a number of vaccinations.  The post-service medical evidence of record indicates that hepatitis C was first diagnosed in 2005 or 2006 and that the Veteran currently has hepatitis C.  In addition to the Veteran's contention of a risk factor of the use of inoculation guns, VA treatment records note risk factors of intravenous drug use and multiple sexual partners.  Under these circumstances, the RO should schedule the Veteran for the appropriate VA examination to address the nature and etiology of the Veteran's current hepatitis C.  See McLendon, 20 Vet. App. at 83.

The Veteran may be receiving regular treatment through the VA health system.  Treatment records dated since February 2009 must be requested from the proper facilities on remand.  Additionally, the earliest VA treatment record is dated in August 2006.  The record shows that the Veteran sought treatment at the VA Medical Centers (VAMCs) in Fort Meade, Hot Springs, and Sioux Falls, South Dakota prior to this date.  Earlier records must also be requested from these facilities on remand.

Accordingly, this case is remanded for the following actions:

1.  The RO must obtain the Veteran's more recent treatment records (since February 2009) from the proper VA facilities.  The RO must also obtain his treatment records from the Fort Meade, Hot Springs, and Sioux Falls VAMCs dated prior to August 2006.

2.  Then, the RO must afford the Veteran a VA examination to address the nature and etiology of his hepatitis C.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file and electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must elicit a history of possible risk factors for hepatitis C from the Veteran.  The history must include reference to the Veteran's inservice and post-service risk factors for developing hepatitis C.  After a thorough review of the Veteran's claims file, to include the Veteran's service treatment records, post-service medical records, as well as the Veteran's lay statements of record, the examiner must state whether the Veteran's current hepatitis C is related to his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issue on appeal.  If a benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

